       Case 1:20-cv-03668-GHW-SDA Document 34 Filed 10/23/20 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 10/23/2020
----------------------------------------------------------------- X
                                                                  :
SAMANTHA SIVA KUMARAN, et al.,                                    :
                                                                  :
                                                  Plaintiffs, :           1:20-cv-03668-GHW
                                                                  :
                              -v -                                :   ORDER ADOPTING REPORT
                                                                  :    AND RECOMMENDATION
NATIONAL FUTURES ASSOCIAION, et al.,                              :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On October 6, 2020, Magistrate Judge Aaron issued a Report and Recommendation

(“R&R”) recommending that Plaintiffs’ Motion to Reconsideration be granted as to Plaintiffs’ CEA

§ 22(b) claim, claims for injunctive relief, and state law claims, and denied as to Plaintiffs’ other

claims. Dkt. No. 33 at 7, 8. Objections to the R&R were due October 20, 2020. Id. The Court did

not receive any objections by that deadline.

         When a party timely objects to a magistrate’s report and recommendation, a district court

reviews, de novo, “those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). However, a “district court may adopt those

portions of a report and recommendation to which no objections have been made, as long as no

clear error is apparent from the face of the record.” Braunstein v. Barber, No. 06-cv-5978 (CS) (GAY),

2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009).

         Because the Court did not receive any objections by the stated deadline, the Court reviews

the entire R&R for clear error because no objection triggers de novo review.
       Case 1:20-cv-03668-GHW-SDA Document 34 Filed 10/23/20 Page 2 of 2



        The Court has reviewed the R&R for clear error and finds none. The Court therefore

accepts and adopts the Report and Recommendation in its entirety. Accordingly, Plaintiffs’ motion

for reconsideration, Dkt. No. 17, is GRANTED IN PART. Plaintiffs are given leave to amend their

CEA § 22(b) claim, claims for injunctive relief, and state law claims. Plaintiffs’ motion is DENIED

as to Plaintiffs’ other claims.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 17.

        SO ORDERED.

Date: October 23, 2020
                                                             _____________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge
